Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

AIR, SOIL AND WATER)
ENVIRONMENTAL CONSULTANTS, INC.,)
		    No. 08-03-00293-CV

)
			Appellant,)
		            Appeal from

)
v.)
		       41st District Court

)
NUSSBAUM, TORRES & COMPANY, P.C.,)
		o f El Paso County, Texas

and LOWELL NUSSBAUM,)
)
		         (TC #2001-3786)

			Appellees.)


MEMORANDUM OPINION


	Pending before the Court is a joint motion to dismiss the appeal with prejudice due to
settlement of the underlying dispute.  The parties have filed this motion pursuant to Tex.R.App.P.
42.1, which states that:
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.

		(2)  By Agreement.  In accordance with an agreement signed by the parties
or their attorneys and filed with the clerk; the court may:

			(A)  render judgment effectuating the parties' agreements;


			(B)  set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance wit [sic] the agreements; or

			(C)  abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	The parties have settled all matters in controversy.  By their motion, the parties have agreed
that the appeal be dismissed with prejudice.  The motion is granted and the appeal is dismissed. 
Pursuant to the agreement of the parties, costs are taxed against the party incurring same.  See
Tex.R.App.P. 42.1(d).

March 25, 2004					 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.